Opinion filed December 5, 2013




                                         In The

          Eleventh Court of Appeals
                                      __________
                                 No. 11-12-00032-CR
                                     __________

               RASHEEN JAMAL ROBINSON, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                     On Appeal from the 264th District Court
                               Bell County, Texas
                          Trial Court Cause No. 67451

                      MEMORANDUM OPINION
      Rasheen Jamal Robinson appeals his conviction of aggravated robbery with
the use and exhibition of a deadly weapon. 1 The jury convicted him, and the trial
court assessed Appellant’s punishment at confinement for a term of thirty-five
years. We affirm.
                                   I. Evidence at Trial
      Armando Escalera testified that four men broke into his house in the early
morning hours of September 17, 2010. Escalera believed all of the men had

      1
       See TEX. PENAL CODE ANN. § 29.03 (West 2011).
knives. The intruders demanded Escalera’s money, credit cards, and bank
information. They ransacked Escalera’s home and stole numerous items, including
his army medals and the wedding ring that belonged to his late wife. The men
bound Escalera’s hands and feet with his own neckties before they left.
      Detective Roy Carl Clayton of the Killeen Police Department testified that
Appellant was arrested after police identified him in a surveillance video obtained
from a local Wal-Mart. The video showed Appellant and three other men as they
bought merchandise with one of Escalera’s credit cards. Following his arrest,
Appellant initially denied involvement in the robbery.                        After police showed
Appellant several still photographs from the Wal-Mart surveillance video, he
identified himself in the video and admitted that he received thirty dollars from the
robbery.
      After Appellant confessed to Officer Clayton, he voluntarily provided a
written statement in which he detailed the events of the night in question.
Appellant said that he and the other men accused in this case wanted some “weed”
and that someone suggested that the group “hit a lick.”2 Appellant admitted that he
went inside Escalera’s home during the robbery, but he claimed that others were
the ones who tied up and threatened Escalera.
      Jason Michael Colson, who had already pleaded guilty to charges related to
this offense, testified that everyone involved, including Appellant, knew that the
group intended to “hit a lick” that night.                     Colson claimed that Appellant
volunteered to serve as the lookout and never entered Escalera’s home. Colson
stated that Appellant received food and cigarettes as compensation for his
involvement in the robbery.
      In the charge to the jury, the trial court provided instructions on the law of
parties, as set out in Section 7.02(a)(2) of the Texas Penal Code. TEX. PENAL

      2
       Detective Clayton testified that “hit a lick” is a slang term that means burglarize a house.
                                                    2
CODE ANN. § 7.02(a)(2) (West 2011).          The charge allowed the jury to find
Appellant guilty based upon his own actions or as a party to the actions of his
companions. Appellant did not object to the jury charge at trial, and the jury found
him guilty of aggravated robbery with the use and exhibition of a deadly weapon.
                               II. Issues Presented
      Appellant presents two issues on appeal, which we paraphrase as follows:
      1. Does Section 7.02(a)(2) of the Texas Penal Code violate due process by
      allowing a less than unanimous verdict?

      2. Did the charge provided by the trial court allow the jury to return a
      nonunanimous verdict under Section 7.02(a)(2)?

The answer to both questions, as we explain below, is “no.”
                             III. Standard of Review
      A felony conviction requires a unanimous jury verdict. TEX. CONST. art. V,
§ 13; TEX. CODE CRIM. PROC. ANN. art. 36.29(a) (West Supp. 2013). Review of a
jury unanimity challenge requires examination of the plain language of the relevant
statute. Jefferson v. State, 189 S.W.3d 305, 311 (Tex. Crim. App. 2006). The
purpose of the inquiry is to determine whether the legislature has created a single
offense, with alternate methods of commission, because jury unanimity is required
on the essential elements of an offense but not on the specific method of
commission. Id.
                                   IV. Analysis
      Appellant contends, in his first issue, that Section 7.02(a)(2) of the Texas
Penal Code violates due process because it does not contain a requirement of jury
unanimity as to a defendant’s role in the commission of an offense. Appellant
argues that the acts for which he became criminally responsible under
Section 7.02(a)(2) constituted different elements of an offense and that jury


                                         3
unanimity was required as to “how” he was responsible for the conduct of the other
actors.
      Under Section 7.02(a)(2), a person may be held criminally responsible for
the conduct of another if, acting with intent to promote or assist the commission of
the offense, he solicits, encourages, directs, aids, or attempts to aid the other person
to commit the offense. PENAL § 7.02(a)(2).          The Court of Criminal Appeals
recently held that Section 7.02 does not list the elements of the charged offense
but, rather, provides “alternative manners by which an accused may be held
accountable for the conduct of another.” Leza v. State, 351 S.W.3d 344, 357 (Tex.
Crim. App. 2011).
      The Court of Criminal Appeals opined that “it would be plainly absurd to
require the jury to acquit the accused unless it can unanimously determine his
status as a principal actor or a party and, if the latter, what his exact party
accountability might be.” Id. If “compelling” evidence is presented that the
accused is guilty of every element of the alleged offense, either as a principal or
under a theory of party liability, jury unanimity is not required as to the accused’s
“precise role” in the commission of the offense. Id.
      The State introduced evidence that Appellant had given a statement to police
that detailed the events surrounding the robbery and that he had received thirty
dollars from the robbery. Appellant admitted he went inside the victim’s home,
while an accomplice testified that Appellant was the “lookout” during the robbery
and knew that they intended to rob Escalera.          The accomplice also said that
Appellant received cigarettes and food for his help in the robbery.
      The jury was free to decide if Appellant had aided or attempted to aid
another person in the Escalera robbery because of his actions as an intruder or
lookout and the compelling evidence of his own confession. The jury was not
required to determine his “precise role,” and Section 7.02(a)(2) does not violate the
                                           4
due process clause in listing alternatives for which the accused may be held to
account for the actions or conduct of others. We overrule Appellant’s first issue.
      Appellant contends in his second issue that the charge given in this case that
allowed the jury to find him guilty under Section 7.02(a)(2) improperly permitted
the jury to return a nonunanimous verdict.
      The trial court may include a charge on the law of parties even though no
such theory is alleged in the indictment. Jackson v. State, 898 S.W.2d 896, 898
(Tex. Crim. App. 1995). An instruction on the law of parties may be given to the
jury whenever there is sufficient evidence to support a verdict that the defendant is
criminally responsible under the law of parties. Ladd v. State, 3 S.W.3d 547, 564
(Tex. Crim. App. 1999). To determine whether a defendant participated in an
offense as a party, the court may examine the events occurring before, during, and
after the commission of the offense. Id. at 302.
      In this case, compelling evidence was presented that Appellant participated
in a robbery that involved the use of a deadly weapon. The jury was required to
unanimously find beyond a reasonable doubt that all of the elements of the charged
offense were proven and was properly permitted to convict Appellant of the
charged offense without unanimously agreeing as to his precise role in the offense.
See Leza, 351 S.W.3d at 357–58. We find that the trial court properly submitted
the jury charge on the law of parties. We overrule Appellant’s second issue.
                              V. This Court’s Ruling
      We affirm the judgment of the trial court.


December 5, 2013                                    MIKE WILLSON
Do not publish. See TEX. R. APP. P. 47.2(b).        JUSTICE
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                         5